DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Schroeder on 5/25/2022.
The application has been amended as follows: 
Claim 9 line 2 delete “Preparing step by”
Claim 9 line 2 after “exposing” insert –a saliva sample to—
Claim 9 lines 2-3 after “flow sample” replace “collection cassette means to saliva” with –strip--
Claim 9 line 4 replace “Capturing step of” with –capturing a—
Claim 9 line 4 after “Troponin marker” replace “wherein” with –by flowing the saliva sample on the lateral flow sample strip comprising a—
Claim 9 line 4 after “aptamer” insert –configured to bind to a target—
Claim 9 line 5 after “Troponin I protein” replace “conjugate presence” with --, wherein the binding—
Claim 9 line 5 after “indicated by” delete “intense”
Claim 9 line 5 after “presence of” replace “a” with –the—
Claim 9 line 6 after “protein” delete “obtained from saliva”
Claim 9 line 7 replace “Transporting step wherein the sample is mailed” with –mailing the lateral flow sample strip—
Claim 9 line 8 delete “by sample chemical analysis”
Claim 9 line 9 replace “Analyzing step wherein” with –analyzing said lateral flow sample strip for—
Claim 9 line 10 delete “obtained from saliva are analyzed”
Claim 9 line 11 replace “Transmitting step wherein” with –transmitting—
Claim 9 line 11 after “results” delete “are sent”
Claim 9 line 13 replace “units,” with –units having an—
Claim 9 line 13 after “connection” delete “means,”
Claim 9 line 15 replace “indicative of skeletal muscle damage” with --wherein the user’s TMAO levels are presented as a function of time—
Claim 9 line 16 delete entire line.
Allowable Subject Matter

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method for personal health data monitoring comprising the steps of: exposing a saliva sample to a lateral flow sample strip, capturing a Troponin marker by flowing the saliva sample on the lateral flow sample strip comprising a Troponin aptamer configured to bind to a target skeletal Troponin I protein wherein the binding is indicated by capture lines in the presence of the target skeletal Troponin I protein, mailing the lateral flow sample strip to a remote location for further analysis; analyzing said lateral flow sample strip for body levels of TMAO (trimethylamine-N-oxide), transmitting user body TMAO level results to a user's smartphone device, wherein said smartphone device incorporates one or more central processing units having an internet connection operatively connected to health sample subsequent analysis hardware and health sample interpretation software configured for TMAO and Troponin analysis wherein a user's TMAO levels are presented as a function of time.  The closest prior art of record, Leung et al (USP 8,748,104), teach detecting Troponin I protein using aptamers but fails to teach saliva sample testing on a lateral flow assay using a Troponin aptamer combined with TMAO analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798